Felton, J.,
dissenting. Where an agency is known, the question as to whether credit ivas extended to the agent or to the principal is a question for the jury only when there are questions of fact authorizing them to find one way or the other. When the evidence demands a finding that the credit was extended to the principal there is no jury question. I think the evidence in this case demands the finding that credit was extended to the corporation, Marietta Publishing Company. There is not one scintilla of evidence authorizing any other conclusion. The suit was for a balance due for labor and parts in the installation of a printing press. Marietta Publishing Company was interested in buying a printing press. The plaintiff, a partnership composed of two partners, put it in touch with a concern out West from whom it bought the press on credit. The corporation gave its notes and a bill of sale to secure debt or mortgage therefor, but before the seller would sell it required that the plaintiff indorse the notes of Marietta Publishing Company. As a part of the transaction the plaintiff was to receive two of the notes, some of the proceeds of which it retained and some of which it remitted to the seller of the press. The notes were signed “Marietta Publishing Company, by Wm. L. Harris, president. Attest: Macy M. Gaines, secretary.” The evidence was that the Marietta Journal was the name of the newspaper published by the corporation. There is no evidence that it was operated by Harris individually. One of the partners, Mr. W. G. Morgan, testified ihat the only dealings he had ever had with Harris was as president of the Marietta Journal. He stated that Harris was connected with Marietta Publishing Company, and he stated that he dealt with Harris as president, “or something,” of the.Marietta Journal. He stated that he did not know the correct name. Morgan’s partner indorsed the notes given for the machinery and Morgan swore that he never saw them. The partnership was charged with knowledge that it was dealing with Harris as agent, as president of the corporation. Not a word was said about binding Harris individually, and, after dealing with him as agent in the purchase of the machinery, they could not, in the absence of any contract or circumstances evidencing another intention, secretly intend to deal with him as an individual in a contract to install the very machinery which the plaintiffs had helped the corporation to buy and out of which they *736made a profit. The plaintiff wrote to “The Marietta Journal” on September 1, 1932, as follows: “We are'holding a trade report on your company and would like to have your' check for this item in order to make a good report, otherwise we will have to report the exact condition.” (Italics mine.) This letter shows the plaintiff knew it was dealing with a corporation, whether it got the name right or not. Bills for some articles previously bought were made out to Marietta Journal, and one to Marietta Journal Publishing Company, and one to Marietta Publishing Company. The particular ways in which letters were addressed to Harris are of no probative value. When the plaintiff wrote him about paying the bill sued on it addressed him, “W. L. Harris, Marietta Journal Publishing Company.” When it wrote him about the corporation’s notes it had indorsed it addressed the letter the same way. Mr. Morgan’s testimony shows that he knew he was not dealing with Harris individual^, whether he knew the name of the corporation for which he was acting or not. He is presumed to know that men operating under a trade-name do not sign themselves as president. The effect of the majority opinion is to permit the plaintiff, by its secret intentions, to make a contract with W. L. Harris which he never intended or thought of.
From all that the evidence discloses, the charter of the corporation had expired. It doesn’t make any difference whether there is a presumption that it was renewed or not. When one party deals with another as a corporation he is estopped to deny the fact of incorporation, and this is true whether the corporation was ever legally chartered or whether its charter had expired. Code § 22-714; Planters & Miners Bank v. Padgett, 69 Ga. 159; Imboden v. Etowah & Battle Branch Mining Co., 70 Ga. 86; Petty v. Brunswide & Western Railway Co., 109 Ga. 666 (35 S. E. 82); Brown v. Atlanta Railway & Power Co., 113 Ga. 462 (39 S. E. 71); West v. Flynn Realty Co., 53 Ga. App. 594 (186 S. E. 753). I think the evidence demanded a finding that the plaintiff knew it was dealing with a corporation through an agent, the only way it could deal with it, and that the credit was not expressly or by implication extended to Harris as an individual because of anything that he or the plaintiff said'or did.